United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT

                                 _____________

                                No. 98-3342WM
                                _____________

Susan Rose,                           *
                                      *
             Appellant,               *
                                      * On Appeal from the United
      v.                              * States District Court
                                      * for the Western District
                                      * of Missouri.
Kenneth S. Apfel, Commissioner of     *
Social Security,                      *
                                      *
             Appellee.                *
                                 ___________

                            Submitted: March 12, 1999
                                Filed: June 21, 1999
                                 ___________

Befor e RICHARD S. ARNOLD and HANSEN, Circuit Judges, and PERRY,1 District
       Judge.
                             ___________

RICHARD S. ARNOLD, Circuit Judge.




      1
        Th e Hon. Catherine D. Perry, United States District Judge for the Eastern
District of Missouri, sitting by designation.
       Susan Elaine Rose appeals the denial of her application for social-security
disability benefits. The District Court2 upheld the decision of the Commissioner, and
we affirm.

                                            I.

       The issue in this case is whether the denial of Ms. Rose’s application for benefits
is supported by substantial evidence. Ms. Rose argues that it is not, citing the failure
of the Administrative Law Judge3 to make findings with respect to the mental demands
of her previous work as an administrative assistant. Her argument is that the ALJ must
have determined that her mental impairment was severe, because the ALJ made the
decision that she is not disabled at step four of the decision-making process, as opposed
to step two of the process.4 In other words, Ms. Rose argues that the ALJ could have
never gotten to step four without having decided, at step two, that her mental
impairment was severe. If that is the case, Ms. Rose argues, the ALJ was required to
make specific findings as to her residual functional capacity and the actual mental


      2
       The Hon. Gary A. Fenner, United States District Judge for the Western District
of Missouri.
      3
       The Hon. James E. Darst.
      4
         A brief summary of the five-step process to determine whether a claimant is
disabled may be helpful. At step one, an ALJ must determine whether the claimant is
engaged in substantial gainful activity. If so, the claim is denied. At step two, the ALJ
must decide whether the claimant’s impairment is “severe.” If it is not, the claim is
denied. At step three, the ALJ must determine whether the impairment equals or
exceeds in severity certain impairments described in the regulations. If it does, the
claimant is awarded benefits. If it does not, the ALJ must consider whether the
claimant has sufficient “residual functional capacity” to perform his or her past work.
If so, the claim is denied. At step five, the ALJ must determine whether the claimant
can perform any other gainful and substantial work within the economy. See 20 C.F.R.
§ 404.1520.
                                           -2-
demands of her past work, before determining the ultimate question whether she
possessed the residual functional capacity to return to her past work. The
Commissioner argues that the sequential analysis was carried through to step four not
because the ALJ determined that the appellant’s mental impairment was severe (since
the ALJ determined, in fact, that the mental impairment was not severe), but because
no similar findings were made with respect to the appellant’s claimed physical
impairments, asthma and diabetes.

                                          II.

       We believe the evidence supports the Commissioner’s argument. Both the
District Court’s order and the ALJ’s decision fairly summarize the medical history, Ms.
Rose’s subjective complaints, and her daily life activities, which are extensive. Ms.
Rose applied for benefits claiming disability due to diabetes and asthma, and shortly
thereafter complained of anxiety and panic attacks. She had previously worked for
Shelter Insurance for more than 28 years as a document control clerk and administrative
assistant. She quit her job in October, 1994, after developing asthma, and she began
receiving treatment for an anxiety disorder and panic attacks in March, 1995. The
medical records reflect treatment by a variety of doctors for breathing problems,
anxiety, depression, and panic attacks. After considering all the evidence, the ALJ
found that Ms. Rose’s allegations of symptoms were not credible. This finding is
supported by evidence that Ms. Rose’s asthma and diabetes were controlled
successfully by medication, that her pulmonary specialist did not believe she was
disabled and placed no environmental restrictions upon her, and that her daily life
activities were extensive.

      With respect to the claim of mental impairment, the evidence was that Ms. Rose
received outpatient psychiatric treatment for complaints of nervousness from March to
June of 1995. She was diagnosed initially as having single-episode major depression,
panic disorder, and anxiety, for which she was prescribed medicines to counter the

                                          -3-
depression and anxiety. Ms. Rose was diagnosed later as having only “mild” mental
impairment, and the evidence was that she continued to improve. In June, 1995, Ms.
Rose reported to her psychiatrist that she was “ ‘90%’ improved . . . and was a
‘different person’ who could smile and love life again.” Appellant’s Add. at 26. The
ALJ reviewed the evidence presented by Ms. Rose, and concluded that:

      There is no evidence that the claimant has had problems with
      concentration, persistence, or pace resulting in a failure to complete tasks
      in a timely manner, or that the claimant has ever deteriorated or
      decompensated in a work or work-like situation. Further, there is no
      evidence showing the claimant’s daily activities or her social functioning
      is limited or restricted by any mental condition. Ironically, to the
      contrary, she reported being quite active . . ..


Appellant’s Add. at 6. The testimony was that Ms. Rose was able to cook meals, shop
for groceries, read, volunteer at her church several times each week, wash dishes, mop,
do laundry, swim, straighten her house, visit with family and friends, go to her mother’s
house and prepare meals twice daily, and attend coffees at the library two afternoons
a week. In addition, as the District Court found, “no medical doctor or psychologist
ever hospitalized plaintiff for a mental impairment, or opined that she was disabled by
any mental condition.” Appellant’s Add. at 26.

       We believe there is substantial evidence to support the ALJ’s decision that Ms.
Rose did not have a severe mental impairment. The opinions of the ALJ and the
District Court are thorough, and we have little to add. We cannot agree with Ms. Rose
that the ALJ erred in failing to make specific findings regarding the mental demands of
her past work, because, as the District Court noted, “the ALJ had already determined
that mental limitations did not significantly affect [Ms. Rose’s] ability to work.”
Appellant’s Add. at 29. In addition, there is the Commissioner’s argument that the
decision was made at step four because the ALJ had determined at step two that Ms.
Rose’s physical impairments, asthma and diabetes, were severe.
                                           -4-
       Finally, Ms. Rose points us to two cases, Groeper v. Sullivan, 932 F.2d 1234
(8th Cir. 1991), and Salts v. Sullivan, 958 F.2d 840 (8th Cir. 1992), in support of her
argument. As the Commissioner notes, these cases are distinguishable because they
both involve claimants with severe mental impairments.

      Affirmed.

      A true copy.

             Attest:

                  CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -5-